RE: OPEN MEETING ACT QUESTIONS
ATTORNEY GENERAL HENRY HAS RECEIVED YOUR LETTER OF MARCH 29, 1988, IN WHICH YOU ASK FOR AN OFFICIAL OPINION AS TO CERTAIN TYPES OF MEETINGS BEING HELD BY THE LOCAL PLANNING AND ZONING COMMISSION, AND THE IMPACT OF THE OPEN MEETING ACT TO SUCH MEETINGS. HE HAS ASKED ME TO PERSONALLY RESPOND TO YOU ON HIS BEHALF, AND TO EXPLAIN TO YOU WHY THIS OFFICE CANNOT ISSUE A FORMAL OPINION, AS DESIRED.
UNDER THE STATUTES THAT GOVERN THIS OFFICE, WE ARE FORBIDDEN TO RENDER FORMAL OPINIONS TO OFFICERS OF MUNICIPAL GOVERNMENT. SUCH OFFICERS ARE CONTEMPLATED AS HAVING THEIR OWN LEGAL COUNSEL, AND THE LAW ENVISIONS THAT THESE LOCAL MUNICIPAL ATTORNEYS WILL RENDER LEGAL ADVICE TO THEIR RESPECTIVE CLIENTS. ACCORDINGLY, NO FORMAL OPINION CAN BE TRANSMITTED TO YOU AS DESIRED.
IN ADDITION, ANSWERS TO THE TYPES OF QUESTIONS THAT YOU POSE ARE ALWAYS GOING TO BE DEPENDENT UPON UNIQUE FACTUAL CIRCUMSTANCES THAT MIGHT BE PRESENT IN ANY GIVEN CASE. THIS OFFICE IS FORBIDDEN BY LAW TO ATTEMPT TO ADJUDICATE SPECIFIC FACTUAL CONTROVERSIES.
I REALIZE THAT THIS RESPONSE DOES NOT ANSWER YOUR QUERIES AND APOLOGIZE FOR OUR INABILITY TO DO SO. HOWEVER, WE ARE REQUIRED TO FOLLOW THESE LEGISLATIVE MANDATES. IF YOUR LEGAL COUNSEL DESIRES TO CALL ME ON THE TELEPHONE AND DISCUSS THE MATTER INFORMALLY, I CANNOT RESOLVE THE ISSUES YOU RAISE, BUT I WOULD BE MORE THAN WILLING TO TRY TO POINT OUT SOME SALIENT GUIDELINES THAT COULD POSSIBLY ASSIST HIM IN HIS QUEST FOR A RESOLUTION OF YOUR CONCERNS BY HIM.
(MICHAEL SCOTT FERN)